Citation Nr: 0412566	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  97-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for high frequency 
hearing loss, right ear, currently evaluated at 10 percent.

2.  Entitlement to an increased rating for psoriasis, tinea 
cruris and tinea pedis, currently evaluated at 10 percent. 

3.  Entitlement to an increased rating for residuals, 
bilateral osteotomy of mandibular rami, postoperative, 
currently evaluated at 0 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1975 to 
February 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, increased the 
evaluation of high frequency hearing loss, right ear, from 0 
percent to 10 percent; increased the evaluation of psoriasis, 
tinea cruris and tinea pedis, from 0 percent to 10 percent; 
and continued the evaluation of residuals, bilateral 
osteotomy of mandibular rami, postoperative, at 0 percent.  
The veteran seeks higher ratings.     

The Board notes that the veteran also appealed the RO's 
December 1995 decision denying a compensable rating for his 
service-connected sinusitis.  However, after a Statement of 
the Case was issued, the veteran limited his substantive 
appeal to the three issues noted on the title page of this 
decision.  The veteran and his representative have made no 
further reference to the matter.  Under these circumstances, 
the Board does not have jurisdiction of a compensable rating 
for sinusitis.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy 
v. Brown, 5 Vet. App. 554 (1993).  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims, 
obtained all relevant evidence designated by the veteran, and 
provided a VA examination in order to assist in 
substantiating the claims.  

2.  The average puretone decibel loss and speech 
discrimination percentage from the May 2002 VA audiometric 
testing convert to Roman numeral level VII hearing in the 
right ear, pursuant to designations set forth in 38 C.F.R. § 
4.85, Table VI and § 4.86.  

3.  The veteran's service-connected skin disease is 
manifested by localized residuals of a fungal infection such 
as thickening of the plantar surfaces; he also has  small 
areas of hyperpigmentation attributed to tinea versicolor; 
his skin disorder is not productive of constant exudation or 
itching, extensive lesions, or marked disfigurement, nor is 
more than 20 percent of the entire body or more than 20 
percent of exposed areas affected, and systemic therapy such 
as corticosteroids or other immunosuppressive drugs have not 
been required for a total duration of six weeks or more.

4.  A May 2002 VA examination of the veteran revealed that 
limitation of inter-incisal range of motion was measured at 
50 mm., and that the veteran suffered no loss of functional 
impairment due to the loss of motion, nor any masticatory 
loss of function.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
high frequency hearing loss, right ear, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.85, Diagnostic Code 6100; 
4.86 (2003).  

2.  The criteria for a rating in excess of 10 percent for 
psoriasis, tinea cruris and tinea pedis, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.3, 4.7, 4.118, Diagnostic Code 7816 
(2003). 

3.  The criteria for a compensable rating for residuals, 
bilateral osteotomy of mandibular rami, postoperative, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 
4.150, Diagnostic Codes 9904-9905 (2003). 
     




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of these claims with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the December 1995 rating decision, the May 
1996 Statement of the Case, the October 2002 and February 
2003 Supplemental Statements of the Case, and letters sent to 
the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claims 
for an increased rating for high frequency hearing loss, 
right ear; psoriasis, tinea cruris and tinea pedis; and 
residuals, bilateral osteotomy of mandibular rami, 
postoperative, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claims.  Further, 
letters from the RO to the veteran dated July 2003 and 
January 2004 informed him of the types of evidence that would 
substantiate his claims; that he could obtain and submit 
private evidence in support of his claims; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VCAA 
notice was not provided to the veteran before the RO decision 
that was the subject of this appeal.  However, the RO 
decision that is the subject of this appeal was issued in 
December 1995, years before the enactment of VCAA.  The RO 
obviously could not inform the veteran of law that did not 
exist.  Moreover, while the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that VCAA was not in existence at the 
time of the December 1995 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In its VCAA notice letter, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by July 2003 and January 2004 letters and asked him 
to identify all medical providers who treated him for high 
frequency hearing loss, right ear; psoriasis, tinea cruris 
and tinea pedis; and residuals, bilateral osteotomy of 
mandibular rami, postoperative.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent VA examinations in 
November 1995, May 2002, and February 2003.   

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003). 

Background

The veteran served on active duty from October 1975 to 
February 1980.  He became service connected for high 
frequency hearing loss, right ear; psoriasis, tinea cruris 
and tinea pedis; and residuals, bilateral osteotomy of 
mandibular rami, postoperative, in February 1982 (with an 
effective date of September 1981).  All three disabilities 
were evaluated as noncompensable.  He was subsequently 
diagnosed as HIV positive.

The veteran filed an increased rating claim in May 1995 and 
he underwent a VA medical examination in November 1995.  The 
audiometric examination revealed that right ear pure 
thresholds at 1000 hertz, 2000 hertz, 3000 hertz, and 4000 
hertz were measured at 90, 90, 105+, and 105+ decibels, 
respectively, with a speech recognition score of 0 percent.  

The examination also showed that the veteran presented with 
interdigital scaling in the 4th to 5th web spaces, chronic 
vesicular lesions now drying on the soles and lateral sides 
of the feet.  The 5th toenails bilaterally were involved with 
the tinea.  He had marked eosinophilic folliculitis of the 
chest, noted to be common in HIV positive persons.  The 
psoriasis in the scalp was quiescent and required very little 
treatment.  His fungal infection was under fairly good 
control.  He was diagnosed with folliculitis, probably 
eosinophilic-type; and tinea pedis, tinea unguim.  The 
veteran reported that the psoriasis was quiescent in the 
scalp and that the tinea was not active in the groin area.  

Based on the VA examination, the RO issued a December 1995 
rating decision that increased the evaluation of high 
frequency hearing loss, right ear to 10 percent; increased 
the evaluation of psoriasis, tinea cruris and tinea pedis, to 
10 percent; and continued the evaluation of residuals, 
bilateral osteotomy of mandibular rami, postoperative, at 0 
percent.  

Since the veteran filed his Notice of Disagreement, he 
underwent a more recent VA examination in May 2002.  The 
audiometric examination revealed that right ear pure 
thresholds at 1000 hertz, 2000 hertz, 3000 hertz, and 4000 
hertz were measured at 75, 65, 60, and 105+ decibels, 
respectively, with a speech recognition score of 60.  

The veteran was also re-examined for psoriasis, tinea cruris 
and tinea pedis.  The veteran alleged that he had a skin rash 
in the groin area (tinea cruris) that had resolved.  He 
continued to have slight scaling of the skin on the lateral 
aspect of both feet (tinea pedis).  Upon examination, the 
posterior of the veteran's chest revealed some patchy areas 
of depigmentation typical of tinea versicolor.  Examination 
of the feet revealed slight superficial scaling of the skin 
on the lateral aspect of the feet, but no interdigital 
lesions.  The veteran was diagnosed with psoriasis (though no 
psoriatic lesions were noted); and tinea pedis and cruris 
(for which the veteran had slight scaling skin on both feet, 
and no lesions of tinea cruris).  

The veteran's dental examination revealed that he had 
limitation of inter-incisal range of motion to 50 mm., but 
that he suffered no functional impairment due to the loss of 
motion and masticatory function loss.  

Upon receipt of the results of the veteran's examination, the 
RO issued an October 2002 Supplemental Statement of the Case 
(SSOC) in which it noted that the veteran was not entitled to 
increased ratings beyond what was granted in its December 
1995 rating decision.  The RO also noted that the regulations 
and Diagnostic Codes governing psoriasis had recently been 
changed.  As a result of the change, another VA examination 
was necessary.  

The veteran underwent his most recent VA examination in 
February 2003.  Examination of the skin of the scalp and face 
revealed no significant lesions.  Examination of the elbows 
revealed some hyperpigmentation, but no scaling or lesions.  
Examination of the chest revealed no significant papules or 
scaling.  Examination of the thighs revealed some 
hyperpigmentation, but no rash or scaling.  Examination of 
the feet revealed some thickening of the plantar surface on 
the lateral aspect of the feet, but no interdigital skin 
fissures, lesions or other scaling.  The veteran was 
diagnosed with psoriasis, tinea cruris and tinea pedis.  The 
examiner noted that a recent episode of tinea versicolor had 
resolved, that no acute skin rashes were noted, and that 
there was only residual hyperpigmentation in various areas.   

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  With regard to the 
veteran's request for an increased schedular evaluation, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests which average puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

After the veteran filed his claim in May 1995, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 - 25,210 (May 11, 1999).  The new regulations were 
codified at 38 C.F.R. §§ 4.85-4.87a (2003).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).

In reviewing this case, the Board must evaluate the veteran's 
service-connected hearing loss under both the old and current 
regulations to determine whether the veteran is entitled to 
an increased evaluation under either set of criteria.

The pertinent regulatory amendments regarding evaluations for 
hearing impairment did not result in any substantive changes 
relevant to this appeal.  Essentially, the old and new 
regulations for evaluating disability from a hearing loss 
disorder are identical.  See 64 Fed. Reg. 25,202 (May 11, 
1999) (discussing the method of evaluating hearing loss based 
on the results of puretone audiometry results and the results 
of a controlled speech discrimination tests, and indicating 
that there was no proposed change in this method of 
evaluation).

Under the new regulations, the title of Table VI was changed 
from "Numeric Designations of Hearing Impairment" (38 C.F.R. 
§ 4.87 (1998)) to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination" (38 C.F.R. § 4.85 (2003)).  Moreover, Table 
VII reflects that hearing loss is now rated under a single 
Code, that of Diagnostic Code 6100, regardless of the 
percentage of disability.

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that some 
veterans experience. See 64 Fed. Reg. 25,203 (May 11, 1999).  
Under 38 C.F.R. § 4.86(a), if puretone thresholds at each of 
the specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 dB's or more, an evaluation could be based upon either 
Table VI or Table VIa, whichever results in a higher 
evaluation. Under section 4.86(b), when a puretone threshold 
is 30 dB or less at 1000 Hertz, and is 70 dB or more at 2000 
Hertz, an evaluation could also be based either upon Table VI 
or Table VIa, whichever results in a higher evaluation.  The 
RO considered these new provisions.  See Statement of the 
Case issued in October 2002.

To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level "I", for 
essentially normal acuity, through level "XI", for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear. The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).   

While this appeal was pending, the applicable rating criteria 
for the skin were amended effective August 30, 2002.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  

Psoriasis is listed under Diagnostic Code 7816.  Prior to 
August 30, 2002, unless otherwise provided, skin disorders 
rated under codes 7807 through 7819 were rated as for eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  Under Diagnostic Code 
7806, a 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent was only warranted for constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating required ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806, 7816 (2001).

Effective August 30, 2002, the criteria under Diagnostic Code 
7816 warrants a 10 percent evaluation when 5 to 20 percent of 
the entire body is affected; or 5 to 20 percent of exposed 
areas are affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  The next higher rating of 30 percent is 
warranted only when 20 to 40 percent of the entire body is 
affected; or 20 to 40 percent of exposed areas are affected; 
or systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7816 (2003).    

Malunion of the mandible is rated pursuant to 38 C.F.R. § 
4.150, Diagnostic Code 9904.  Pursuant to those criteria, a 
noncompensable rating is warranted for slight displacement.  
Moderate displacement warrants a 10 percent rating and severe 
displacement warrants a 20 percent rating.  It is noted that 
the rating is dependent upon degree of motion and relative 
loss of masticatory function.  

Pursuant to Diagnostic Code 9905, when the range of lateral 
excursion about the 
temporomandibular articulation is within 0 to 4 millimeters 
(mm) or when the range of inter-incisal motion about the 
temporomandibular articulation is from 31 to 40 mm, a 10 
percent rating is warranted; an inter-incisal range of 21 to 
30 mm warrants a 20 percent rating; an inter-incisal range of 
11 to 20 mm warrants a 30 percent evaluation; and an inter-
incisal range of zero to 10 mm warrants a 40 percent 
evaluation.  Ratings for limited inter-incisal movement, 
however, may not be combined with ratings for limited lateral 
excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2003).




Analysis

1.  Hearing loss

In the present case, the veteran was granted service 
connection for hearing loss to his right ear, and has been 
evaluated with a 10 rating.  The next higher rating of 20 
percent is warranted only if the degree of the veteran's 
hearing loss meets the criteria in Tables VI, VIa, and VII of 
38 C.F.R. § 4.85.  A clear preponderance of the evidence of 
record is against the assignment of a rating in excess of 10 
percent for the veteran's service-connected hearing loss.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The most recent VA 
audiometric examination in May 2002 reveals an average 
puretone decibel threshold of 76+ in the right ear.  A speech 
discrimination test revealed a score of 60.  Pursuant to 38 
C.F.R. § 4.86(a), when the puretone threshold at 1000, 2000, 
3000, and 4000 hertz is 55 decibels or greater, the rating 
specialist will determine the Roman Numeral designation based 
on either 38 C.F.R. § 4.85 Table VI or Table VIa, whichever 
results in the higher rating.   In this case, Table VI yields 
a Roman Numeral designation of VII, Table VIa yields a Roman 
Numeral designation of VI.  The higher of the two 
designations will be used.  In addition, pursuant to 38 
C.F.R. § 4.85(f), if impaired hearing is service-connected in 
only one ear, the non-service-connected ear will be assigned 
a Roman Numeral designation of I.  The audiometric testing 
data, when used in conjunction with 38 C.F.R. § 4.85, Table 
VI reveals that the veteran has level VII hearing for the 
right ear and level I hearing for the left ear.  Under 38 
C.F.R. § 4.85, Table VII, such findings correspond to 
Diagnostic Code 6100, warranting a 0 percent rating.  

The November 1995 VA examination revealed more severe hearing 
loss, but yielded only a 10 percent rating.  The examination 
revealed average puretone decibel threshold of 98+ in the 
right ear and a speech discrimination test score of 0.  When 
using these objective values in conjunction with 38 C.F.R. § 
4.85, Table VI, the veteran's hearing loss is designated with 
Roman Numeral XI (compared with Table VIa, which would result 
in a Roman Numeral designation of X).  Since the higher of 
the two designations is to be used, the veteran's hearing 
loss is designated with Roman Numeral XI for the right ear 
and Roman Numeral I hearing for the left ear.  Under 38 
C.F.R. § 4.85, Table VII, such findings correspond to 
Diagnostic Code 6100, warranting a 10 percent rating.  

Though there are variations in the two VA audiometric 
examinations in May 2002 and November 1995, applying both of 
the examination results to the Roman Numeral Tables of 38 
C.F.R. § 4.85 yields a rating of no greater than 10 percent.  
The more recent VA examination shows that the veteran's 
hearing has, in fact, improved since the November 1995 
examination.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating in excess of 10 percent for 
hearing loss of the right ear must be denied. See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
 
2.  Psoriasis, tinea cruris and tinea pedis

The veteran is currently evaluated at 10 percent for 
psoriasis, tinea cruris and tinea pedis.  Pursuant to 
Diagnostic Code 7816, the next higher rating of 30 percent is 
only warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement (under the Code as it 
existed prior to August 30, 2002); or when 20 to 40 percent 
of the entire body is affected; or 20 to 40 percent of 
exposed areas are affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period (pursuant to the 
changes in the Code effective August 30, 2002).  A clear 
preponderance of the evidence of record is against the 
assignment of a compensable rating in excess of 10 percent 
for the veteran's service-connected psoriasis, tinea cruris 
and tinea pedis.

The veteran's May 2002 examination showed that his psoriasis 
in the scalp was quiescent and required very little 
treatment.  His fungal infection was under fairly good 
control, and the tinea was not active in the groin area.  The 
veteran's 
February 2003 examination showed no significant lesions on 
his scalp or face; no scaling or lesions on his elbows; no 
significant papules or scaling on his chest; no rash or 
scaling on his thighs; and no interdigital skin fissures, 
lesions or other scaling on his feet.  The only findings upon 
examination were some hyperpigmentation on the thighs and 
some thickening of the plantar surface on the lateral aspect 
of the feet.  There were no extensive lesions or marked 
disfigurement; nor was 20 to 40 percent of the entire body 
affected, or 20 to 40 percent of exposed areas affected, nor 
was systemic therapy required for six weeks or more, during 
the past 12-month period.  There is no indication that the 
veteran's psoriasis or tinea infections of the feet and groin 
have necessitated systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the period of time in 
question. 

In sum, the veteran's service-connected skin disease is 
manifested by localized residuals of a fungal infection such 
as thickening of the plantar surfaces; he also has  small 
areas of hyperpigmentation attributed to tinea versicolor.  
However, his service-connected skin disease (psoriasis, tinea 
cruris and tinea pedis) is not productive of constant 
exudation or itching, extensive lesions, or marked 
disfigurement, nor is more than 20 percent of the entire body 
or more than 20 percent of exposed areas affected, and 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have not been required for a total 
duration of six weeks or more.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating in excess of 10 percent for 
psoriasis, tinea cruris and tinea pedis must be denied. See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

3.  Residuals, bilateral osteotomy of mandibular rami, 
postoperative

Pursuant to 38 C.F.R. § 4.150, Diagnostic Code 9904 (2003), a 
10 percent rating is only warranted for moderate displacement 
of the mandible dependent upon degree of motion and relative 
loss of masticatory function.  Furthermore, pursuant to 
Diagnostic Code 9905, when the range of inter-incisal motion 
about the temporomandibular articulation is from 31 to 40 mm, 
a 10 percent rating is warranted; an inter-incisal range of 
21 to 30 mm warrants a 20 percent rating is warranted; an 
inter-incisal range of 11 to 20 mm warrants a 30 percent 
evaluation; and an inter-incisal range of zero to 10 mm 
warrants a 40 percent evaluation.

The veteran's May 2002 examination revealed that he had 
limitation of inter-incisal range of motion to 50 mm., and 
that he suffered no functional impairment due to the loss of 
motion and masticatory function loss.    

While the veteran reports pain on chewing, there was no 
objective evidence to show that pain on use of a joint or 
during flare-ups results in additional functional limitation 
due to pain to the extent that the mandible disability would 
be compensable under the applicable limitation of motion 
codes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The most recent examiner specifically 
reported that the veteran had no functional impairment as the 
result of his postoperative mandibular disability.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for residuals, bilateral 
osteotomy of mandibular rami, postoperative must be denied. 
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
















ORDER

Entitlement to a rating in excess of 10 percent for high 
frequency hearing loss, right ear is denied.

Entitlement to a rating in excess of 10 percent for 
psoriasis, tinea cruris and tinea pedis, is denied.

Entitlement to a compensable rating for residuals, bilateral 
osteotomy of mandibular rami, postoperative, is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




